—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that defendant was deprived of a fair trial by the prosecutor’s failure to adhere to a Ventimiglia ruling. The trial court did not rule inadmissible that part of defendant’s confession describing defendant’s theft of the homicide weapon in a prior burglary. Further, defense counsel conceded the admissibility of the confession and did not move to redact that part describing defendant’s theft of the weapon. The record does not support defendant’s further contention that the prosecutor failed to provide full disclosure of the consideration offered a prosecution witness for his testimony.
County Court’s resolution of the conflicting testimony presented at the suppression hearing is supported by the record and will not be disturbed (see, People v Prochilo, 41 NY2d 759, 761; People v Gessner, 188 AD2d 1079, lv denied 81 NY2d 1073; People v Mitchell, 255 AD2d 979, lv denied 92 NY2d 1052). Finally, defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Burke, J. — Manslaughter, 2nd Degree.) Present — Lawton, J. P., Hayes, Pigott, Jr., Hurlbutt and Scudder, JJ.